Citation Nr: 1520940	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-26 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of premature labor, claimed as due to inservice inoculations.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service from May 11, 1976, to June 17, 1976.  This matter came before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Nashville, Tennessee, Regional Office (RO) of the of the Department of Veterans Affairs (VA).  That decision denied service connection for residuals of premature labor and impaired vision in the right eye.  The Veteran's Notice of Disagreement (NOD) later in March 2012 disagreed only with the denial of service connection for residuals of premature labor.  Subsequently, but also in March 2012, the Veteran sent in a copy of a report of a March 2011 private physician ophthalmological examination showing, in part, that the Veteran had presbyopia and cataracts in each eye and was blind in the right eye.  However, she did not expressly disagree with the denial of service connection for impaired vision of the right eye.  Thus, it is not clear whether she intended to appeal the denial of service connection for impaired vision in the right eye.  Accordingly, this matter is referred to the RO for clarification. 

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal.  A review of the Virtual VA and VBMS claims files does not reveal anything pertinent to the present appeal.  


FINDINGS OF FACT

Although the Veteran was unknowingly pregnant at service entrance and had inservice inoculations, chronic residual disability from premature labor is not shown.  



CONCLUSION OF LAW

The criteria for service connection for residuals of premature labor due to inservice inoculations are not met.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2012).   By correspondence in November 2011, prior to the initial March 2012 rating decision which is appealed, the RO satisfied VA's duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran.  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection; the information and evidence that VA would seek to provide; the information and evidence that the Veteran was expected to provide; and of the way initial disability ratings and effective dates are established.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  
The Veteran declined to testify in support of her claim.  The service treatment records (STRs) and VA treatment records are on file.  

All identified and available post-service treatment records have been secured.  The Veteran has reported having been treated after military service by a private physician and provided a copy of a March 2011 examination report from that physician.  However, that report related to an examination of the Veteran's eyes and, thus, treatment or evaluation by such a physician is now shown to have any possible bearing on the claim for service connection for residuals of premature labor.  

Also, the Veteran has reported that she was treated after service, in 1976 when she gave birth to her child prematurely, at the Bolivar General Hospital.  The RO made repeated attempts to obtain those records and was eventually informed by that medical facility that the records could not be located.  Subsequently, correspondence from the Veteran indicates that she contacted that medical facility in an attempt to locate the records and she was told that the records were now stored in a warehouse.  However, she did not state or otherwise indicate that there would be any effort made by the appropriate personnel to locate any of her past private clinical records.  Accordingly, all appropriate steps and actions have been taken to locate and obtain these records and nothing in the record, including information from the Veteran, suggests that any further efforts to locate such records could be productive.   

The Veteran has not been afforded a VA examination in this case.  Such an examination can be provided in appropriate circumstances.  Here, the Veteran was given several injections during service and although the STRs do not confirm that she lost consciousness, as she contends, after receiving one or more injections when she was unknowingly pregnant, she was discharged from service due to that pregnancy and she states that ultimately her child was born prematurely.  However, the Veteran has never specified that she at any time had any chronic residual disability, other than to infer that the premature birth of her child somehow warrants compensation.  As to this, the premature birth of her child, without other evidence of some chronic residual disability on the part of the Veteran, is not a disability for which service connection compensation is warranted.  Here there is no competent evidence of a current disability or persistent or recurrent symptoms of a disability.  Thus, VA has no duty to provide an examination as to the issue to be decided in this case.  Accordingly, the Veteran has not been afforded a VA examination in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).    

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Legal Analysis

The Veteran contends that she was unknowingly pregnant when she entered active duty.  Before being given shots she and other recruits were told that if they were pregnant that they should not take the shots.  Because she was unaware that she was pregnant, she received the shots.  She then passed out and awoke several hours later in her barracks.  Thereafter, she realized she was pregnant and was discharged from service but subsequently her child was born prematurely and was underweight (variously reported as 2 pounds (lbs.) 11 ounces (0z.) and as 3 lbs. 11 oz.).  

Then Veteran's pre-enlistment examination of March 1976 indicated that the Veteran was not at that time pregnant.  A subsequent notation on that examination report, dated May 11, 1976, indicates that her last menstrual period was on April 24, 1976.  In an adjunct medical history questionnaire she reported not having had a change in her menstrual pattern and she did not report being or ever having been pregnant.  Her last menstrual period had been on February 27, 1976.  

On May 17, 1976, six days after the commencement of her active duty on May 11th, she was given a series of injections, i.e., Tines' Meningococcal, Tetanus, and Flu, and on May 21, 1976, she was given a polio inoculation.  

A treatment record dates May 17, 1976, while noting a highly myopic right eye, makes no reference to the Veteran's having lost consciousness.  

In June 1976 the Veteran requested a pregnancy test and stated at that time that her last menstrual period was on April 24, 1976.  She reported having abdominal cramps for one week.  On June 8, 1976, it was noted that she had missed one menstrual period.  Testing confirmed that she was pregnant.  This pregnancy was determined to have existed prior to entry into active service.  She was subsequently released from service.  

A birth certificate on file shows that that Veteran gave birth to a child on November [redacted], 1976.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the absence of evidence does not equate with negative evidence.  See Mclendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (citing the dissent in Forshey v. Principi, 284 F.3d 1335, 1363 (Fed.Cir. 2002).  In this regard, in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) the United States Court of Appeals for the Federal Circuit found that "the Board improperly determined that the lay statements lack credibility merely because they were not corroborated by contemporaneous medical records."  

In Buchanan, 451 F.3d 1337 (Fed. Cir. 2006) the Federal Circuit specifically stated it was not holding that "the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."  Moreover, this case is distinguishable on the facts from Buchanan, because in that case there were numerous statements from lay persons attesting to the fact in question in that case - the onset of the disability.  Here, however, there is no competent evidence of a current disability (as opposed to the onset of disability as in Buchanan, Id.), related to either inservice inoculations or the premature postservice birth of the Veteran's child.  As a lay person she may attest to that which is commonly observable but not as to that which requires medical training, education or expertise.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the Veteran has alleged no more than that she gave birth prematurely due to one or more inservice inoculations.  However, even assuming that the premature birth was due to inservice injections, a fact which the Board does not concede, she has not at any time stated that she has or had any residual disability of any kind.  

VA outpatient treatment (VAOPT) records in 2011 show that the Veteran had a history of gallbladder surgery four years earlier and a hysterectomy seven years earlier.  The currently she had asthma, hypertension, and hyperlipidemia.  Her daughter had diabetes.  However, again, there is nothing in the record, including no lay statements from the Veteran or any other source, which even remotely suggests that any of the foregoing are in any way related to the Veteran's inservice inoculations or her having given birth prematurely in November 1976, or both.  

If a claimed disability is not shown to have been present any time since VA receives a claim for compensation for that disability, the claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting the law as requiring the existence of a present disability for VA compensation purposes).  In the absence of proof of present disability there can be no valid claim.  Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Because the evidence is against a finding that the Veteran has had disability from inservice inoculations or her postservice premature birth of a child at any time since she filed her claim in October 2011, the appeal must be denied because the preponderance of the evidence is unfavorable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  









ORDER

Service connection for residuals of premature labor claimed as due to inservice inoculations is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


